Citation Nr: 0932831	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for fibromyalgia as 
secondary to service-connected anxiety neurosis with 
depressive feature.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1973 to 
June 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at a June 2009 hearing conducted at 
the RO.  A transcript of the hearing is of record.


FINDING OF FACT

Fibromyalgia was not proximately caused or chronically 
worsened by the Veteran's service-connected anxiety neurosis 
with depressive features or any other service-connected 
disability.


CONCLUSION OF LAW

Fibromyalgia is not proximately due to or aggravated by the 
Veteran's service-connected anxiety neurosis with depressive 
features.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.310 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2007.  The 
RO's June 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The June 2007 letter also included notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Finally the letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Muskogee 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the Veteran's own 
lay statements, that his currently diagnosed fibromyalgia is 
etiologically related to his service-connected disabilities.  
As he is not competent to provide evidence of a diagnosis or 
etiology of a condition, the record is silent for a nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Veteran has not satisfied all the elements of McLendon; 
therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran asserts that his currently diagnosed fibromyalgia 
is proximately due to or, in the alternative, was aggravated 
by, his service-connected disabilities, specifically, anxiety 
neurosis with depressive features.  Initially, the Board 
observes the Veteran does not contend his fibromyalgia is 
directly related to his active service.  See, e.g., March 
2008 substantive appeal.  As such, the Board will not address 
direct service connection in the instant case.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  When aggravation of a Veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen, supra.

In the instant case, while the evidence indicates the Veteran 
was diagnosed with fibromyalgia in 2007, the Board notes that 
the record does not contain competent medical evidence or a 
competent medical opinion establishing an etiological link 
between the Veteran's current fibromyalgia and his service-
connected disabilities, to include anxiety neurosis with 
depressive features.  In addition, there is no competent 
evidence of record that the Veteran's service-connected 
disabilities have caused his fibromyalgia to increase in 
severity beyond its natural progression.

The Board acknowledges that the Veteran himself has claimed 
his current fibromyalgia is the result of or has been 
aggravated by his service-connected disabilities.  However, 
as a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

As a final note, the Board acknowledges that the Veteran 
stated that his VA rheumatologist told him his currently 
diagnosed fibromyalgia is due to or aggravated by his service 
connected disabilities.  See, e.g.,  June 2009 hearing 
transcript.  However, this assertion is not supported by the 
competent medical evidence of record, to include the record 
of an April 2007 VA rheumatology consult.  Furthermore, the 
Board notes that the connection between what a physician said 
and the layman's account of what he purportedly said, when 
filtered through a layman's sensibilities is attenuated and 
inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
service connected disabilities, to include anxiety neurosis 
with depressive features, are the proximate cause of or has 
aggravated his currently diagnosed fibromyalgia.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a fibromyalgia, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to service connection for fibromyalgia as 
secondary to service-connected anxiety neurosis with 
depressive feature is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


